Citation Nr: 0634383	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  04-35 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for renal insufficiency and 
monoclonal gammopathy/high white blood cell count, claimed as 
due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from September 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which, in 
pertinent part, denied service connection for renal 
insufficiency, monoclonal gammopathy, and high white blood 
cell count.

Initially, the Board notes that, in adjudicating the 
veteran's claim, the RO grouped monoclonal gammopathy and 
high white blood cell count together because a high white 
blood cell count is an indicator of monoclonal gammopathy.  
Hereinafter, the Board will refer to both conditions as 
"monoclonal gammopathy."  


FINDINGS OF FACT

1.  The veteran's active military service included service in 
the Republic of Vietnam during the Vietnam era.  

2.  The first indication in the evidence of record of a 
diagnosis of renal insufficiency and monoclonal gammopathy 
was in April 2004.

3.  The competent and probative evidence of record 
preponderates against a finding that the veteran's renal 
insufficiency and monoclonal gammopathy is etiologically 
related to active military service, including exposure to 
herbicides therein.  


CONCLUSION OF LAW

Neither renal insufficiency nor monoclonal gammopathy/high 
white blood cell count was incurred in or aggravated by 
service or manifested during the first year after discharge 
from service, nor may it be presumed that either renal 
insufficiency

or monoclonal gammopathy/high white blood cell count was 
incurred as a result of exposure to herbicides during 
military service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.

As noted, in Pelegrini, the Court held in part that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial RO decision.  In 
the present case, this was done.  In March 2004, the RO sent 
the veteran a letter informing him of the types of evidence 
needed to substantiate his claim and its duty to assist him 
in substantiating his claim under the VCAA.  The March 2004 
letter informed the veteran that VA would obtain all relevant 
evidence in the custody of a Federal department or agency, 
including VA, the service department, Social Security, and 
other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing the diagnosis 
and earliest symptoms for each disability claimed to have 
resulted from exposure to herbicides, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide "any evidence in [his] possession that pertain[s] to 
his claim.  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the March 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Following the VCAA 
letter, the September 2004 Statement of the Case (SOC) and 
June 2005 Supplemental Statement of the Case (SSOC) were 
issued, which provided the veteran with an additional 60 days 
to submit additional evidence.  Therefore, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Accordingly, we find that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  


With regard to the recent decision from the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Board notes that 
the RO sent the veteran a letter in March 2006 informing him 
of how disability ratings and effective dates are assigned.  
Although the RO's Dingess notification was provided after the 
initial unfavorable decision, the Board finds no prejudice to 
the veteran in proceeding with the present decision, since 
the decision herein denies entitlement to compensation.  Any 
questions as to an appropriate disability rating or effective 
date to be assigned are therefore rendered moot.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Facts and Analysis

The veteran has asserted that he was exposed to the herbicide 
Agent Orange in service, and that such exposure caused his 
claimed renal insufficiency and monoclonal gammopathy.  The 
Board will consider the veteran's claim for service 
connection under all available avenues in order to determine 
whether his claim should be granted.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303(a), 3.304 (2006).  Where

there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2006).

In considering whether direct service connection pursuant to 
38 C.F.R. § 3.303 is warranted in this case, the Board notes 
that the service medical records contain no complaints, 
treatment, or findings related to monoclonal gammopathy.  In 
April 1970, the veteran complained of lower back pain in the 
kidney region and reported that the pain began after he took 
"four-way" cold medicine.  The examiner found no pathology 
associated with the veteran's complaints of pain and 
recommended he stop using the medicine and return to the 
clinic if the pain persisted.  There are no additional 
complaints, treatment, or findings related to a kidney 
problem and the veteran's viscera, which include the kidneys, 
were normal at his separation examination in August 1970.  As 
discussed below, the first time the veteran is shown to have 
a kidney problem after service occurred more than 20 years 
after he was separated from service.  Therefore, the Board 
finds that any kidney problem manifested in service resolved 
without any residual disability.  With no evidence showing 
the veteran's renal sufficiency and/or monoclonal gammopathy 
were incurred in or aggravated by service, direct service 
connection is not warranted in this case.  38 C.F.R. § 3.303.

The law also provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases become manifest to a degree of 10 percent or more 
within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no

evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  Cardiovascular-renal disease is one of the 
diseases subject to presumptive service connection under this 
general presumption provision if it appears within the first 
post-service year.  In the veteran's case, however, his renal 
insufficiency was not diagnosed until January 2004, more than 
20 years after he was separated from service.  See January 
2004 private medical record from R.S., M.D.  The Board does 
note that a December 2005 Agent Orange Registry examination 
report reflects that the veteran's monoclonal gammopathy was 
noted in 1996; however, there is no medical evidence of 
record prior to January 2004 which refers to monoclonal 
gammopathy.  Therefore, presumptive service connection 
pursuant to 38 C.F.R. § 3.307 is not warranted in this case.

As noted, the veteran contends that service connection is 
warranted because his claimed disabilities are due to his 
exposure to herbicides during active military service.  
Service connection may be granted on a presumptive basis for 
certain disorders manifested to a compensable degree at any 
time after service in a veteran who had active military, 
naval, or air service in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, including the waters offshore and other locations if 
the conditions of service involved duty or visitation in 
Vietnam.  The specified disorders are chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309(e), 3.313.

In addition to the foregoing, a veteran who served in Vietnam 
during the time period specified, and who has a disorder 
which is not in the presumption list, is presumed to have 
been exposed to Agent Orange or other herbicide agents, and 
may establish service connection with proof of direct 
causation.  38 U.S.C.A. § 1116(f); see Brock v. Brown, 10 
Vet. App. 155, 160-61 (1997).


Thus, service connection may be granted for claimed residuals 
of Agent Orange exposure by showing two elements.  First, the 
veteran must have served in the Republic of Vietnam during 
the time period specified by law.  Second, the veteran must 
be diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e), or otherwise establish a nexus between the 
claimed disability and exposure to herbicide agents in 
service. 

The veteran's DD Form 214 reflects he served in the Republic 
of Vietnam from July 1968 to July 1969, and received the 
Vietnam Service Medal with four bronze stars and the Vietnam 
Campaign Medal with the 60 device for his service.  As a 
result, his exposure to herbicides in Vietnam is conceded.  
However, the veteran's claimed disabilities, renal 
insufficiency and monoclonal gammopathy, are not on the list 
of diseases for which service connection may be presumed due 
to an association with exposure to herbicide agents.  See 38 
C.F.R. § 3.309(e).  

The Board does note that the evidentiary record contains two 
medical opinions relating the veteran's monoclonal gammopathy 
to his exposure to herbicides in service.  In an August 2004 
written statement, P.E.B., M.D., states that he is the 
veteran's physician and is aware of the veteran's in-service 
exposure to Agent Orange.  Dr. PEB stated that patients with 
monoclonal gammopathy of undetermined significance require 
long medical follow-up to make sure they do not develop 
multiple myeloma, and that it is his medical opinion that the 
veteran's monoclonal gammopathy is possibly related to his 
exposure to Agent Orange during service.  Similarly, an 
August 2004 statement from Dr. RS reflects that he diagnosed 
the veteran with monoclonal gammopathy after a September 2003 
bone marrow biopsy.  Dr. RS also stated that patients with 
monoclonal gammopathy require life-long medical follow-up, as 
approximately one to two percent of patients with the 
condition will develop multiple myeloma.  Dr. RS stated that 
he had reviewed the veteran's medical records, and opined 
that it is likely the veteran's monoclonal gammopathy is 
directly linked to his in-service exposure to Agent Orange.  



The Board considers the August 2003 statements from Drs. PEB 
and RS to be competent medical evidence; however we consider 
their opinions linking the veteran's gammopathy to herbicide 
exposure to be of lessened probative value because they do 
not provide a basis for their conclusion.  Although Dr. RS 
reported that he reviewed the veteran's medical records, he 
did not indicate what evidence showed that the veteran's 
monoclonal gammopathy is due to herbicide exposure.  
Moreover, the physicians did not indicate what medical 
research or literature establishes a positive association 
between monoclonal gammopathy and herbicide exposure.  The 
Board notes that it appears the physicians' opinions may have 
been based upon the fact that monoclonal gammopathy can 
progress into multiple myeloma, which the Board notes is a 
disease for which VA has found a positive association to 
herbicide exposure.  See 38 C.F.R. § 3.309(e).  However, the 
physicians did not state that the veteran's monoclonal 
gammopathy had progressed into multiple myeloma, or identify 
any evidence of record suggesting such a progression in his 
case.  In fact, a September 2003 written statement from one 
of the veteran's other physicians, T.LA., M.D., reflects the 
veteran has no signs of multiple myeloma, and Dr. RS said 
that one to two percent of persons with monoclonal gammopathy 
will develop multiple myeloma.  Therefore, the Board finds 
the August 2004 statements from Drs. PEB and RS to be of 
lessened probative value.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998) (failure of the physician to give 
basis for opinion affects the weight and credibility of the 
evidence).  

In summary, there is no competent medical evidence of record 
showing the veteran has any of the diseases subject to 
presumptive service connection as due to herbicide exposure, 
and therefore presumptive service connection is not warranted 
in this case.  Moreover, the Board finds that the 
preponderance of the competent and probative evidence is 
against the veteran's claim for service connection for renal 
insufficiency and monoclonal gammopathy, either as due to 
herbicide exposure or as otherwise due to service.  Thus, the 
benefit-of-the-doubt doctrine is not for application, and the 
claim must be denied.  See Gilbert, 1 Vet. App. at 55.  



ORDER

Entitlement to service connection for renal insufficiency and 
monoclonal gammopathy/high while blood cell count, claimed as 
due to exposure to herbicides, is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


